Citation Nr: 0709621	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  01-00 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2000 
and August 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  This case was 
remanded in July 2004 and now returns to the Board for 
appellate review.

The Board notes that the July 2004 remand also addressed the 
issue of entitlement to nonservice-connected disability 
pension benefits.  Specifically, the Board found that a March 
1996 decision denied entitlement to such benefits and the 
veteran entered a notice of disagreement in April 1996.  
However, there was no indication that a statement of the case 
was issued or the veteran withdrew his notice of 
disagreement.  As such, in accordance with Manlincon v. West, 
12 Vet. App. 238 (1999), the Board remanded for the issuance 
of a statement of the case.  As such, in August 2005, the 
veteran was provided with a statement of the case relevant to 
the issue of entitlement to nonservice-connected disability 
pension benefits.  However, the veteran never entered a 
timely substantive appeal.  Therefore, such issue is not 
currently before the Board.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran does not have a current diagnosis of 
pancreatitis, such was not present in service, and has not 
been shown to be causally or etiologically related to any 
disease, injury, or incident in service.


CONCLUSION OF LAW

Pancreatitis was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  The veteran filed his original 
claim for service connection in September 1999 and the RO's 
initial unfavorable decision was issued in May 2000, prior to 
the enactment of the VCAA.  In Pelegrini, the Court clarified 
that where notice was not mandated at the time of the initial 
RO decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  Id.; see also 38 C.F.R. § 20.1102 
(2006) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, after VCAA notice was provided in June 2001, the 
veteran's service connection claim was readjudicated in an 
August 2001 rating decision.  Additionally, he was provided 
with letters in September 2005 and January 2006 that further 
notified him of VA's duties to notify and assist prior to the 
issuance of supplemental statements of the case in May 2006 
and October 2006.  Therefore, the Board finds that the 
veteran had the opportunity to respond to VA's remedial VCAA 
notice prior to the appeal reaching the Board.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the June 2001, 
September 2005, and January 2006 letters advised him of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  
Moreover, such letters informed him of the evidence necessary 
to substantiate his service connection claim.  Pertinent to 
the fourth element, the September 2005 and January 2006 
letters requested that the veteran provide VA with any 
evidence or information he may have pertaining to his appeal.  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claim, but was not informed of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, the 
veteran's service medical records, Social Security 
Administration records, VA treatment records, and private 
medical records were reviewed by both the RO and the Board in 
connection with adjudication of his claim.  He has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.  In this regard, the Board notes that the veteran 
indicated that he received treatment for pancreatitis during 
service in 1961 at Fort Leonard Wood Army Hospital and 
Letterman General Army Hospital.  In May 2006, the National 
Personnel Records Center (NPRC) indicated that inpatient 
records from Fort Leonard Wood Army Hospital for 1961 were 
reviewed, but only showed treatment for pneumonia.  There was 
no record of treatment for pancreatitis at such facility.  
Also, in October 2006, the NPRC reported that searches of 
Letterman General Army Hospital were conducted for 1961, but 
no records were located.  Therefore, the Board finds that VA 
satisfied its duty to assist the veteran in attempting to 
obtain available, relevant records.   

The Board notes that the veteran has not been provided with a 
VA examination in order to determine whether his claimed 
pancreatitis is related to his military service.  However, 
the Board finds that such examination is not necessary to 
decide the veteran's claim.  Without any evidence of in-
service complaints, treatment, or diagnoses pertinent to 
pancreatitis, any current medical opinion linking such 
disease to the veteran's military service would necessarily 
be based upon the unsubstantiated history provided by the 
veteran decades following his discharge from service.  As 
such, there is no competent basis upon which to conclude that 
the veteran's claimed pancreatitis is related to service.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
service connection claim without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.


II.  Analysis

The veteran contends that he was treated for pancreatitis 
while on active duty.  He claims that, since his service 
discharge, he has experienced pancreatitis and, therefore, 
service connection is warranted for such disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records, to include an August 
1961 physical examination conducted a month prior to his 
discharge, are negative for complaints, treatment, or a 
diagnosis of pancreatitis.

The Board notes that post-service treatment records fail to 
show a current diagnosis of pancreatitis.  Rather, such 
records only include reports by the veteran of prior 
treatment for such disease.  In this regard, an April 1982 VA 
treatment record reflects an assessment of history of 
pancreatitis with hypoglycemia in September 1981.  At a June 
1993 VA examination, conducted for the purpose of evaluating 
the veteran's back disability, he reported that he was 
drinking heavily and had an enlarged liver.  He further 
indicated that, at one time, he was told that he had 
pancreatitis.  A July 2002 VA treatment record indicates that 
the veteran stated that he had pancreas problems previously 
when he was drinking.  Therefore, the Board finds that there 
is no evidence of a current diagnosis of pancreatitis; 
rather, there is only a reported history of such disease. 

Moreover, there is no competent medical evidence linking the 
veteran's claimed pancreatitis to his active duty military 
service.  Rather, the evidence of a nexus or link is limited 
to his own statements.  This is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Specifically, where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence of a causal nexus 
between the veteran's claimed pancreatitis and service, he is 
not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for pancreatitis.  As such, that doctrine 
is not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for pancreatitis is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


